DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-26, 30-41, and 43-44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,026,376 Kenney, in view of US 2012/0195460 Inigo.

As per Claims 22, 43, and 44, Kenney discloses a virtual shopping system, method, and non-transitory computer readable medium, comprising: 
obtaining image data from a digital video including a digital representation of at least one item (Kenney: Column 3, lines 45-61, electronically capture images of the store's contents for computerized interactive viewing by its customers. The viewer can view items on each aisle with the ability to move closer to read images of actual labels on 
obtaining a virtual planogram associated with the at least one item, wherein the virtual planogram includes at least one purchasable object (Kenney: Column 3, lines 45-61, a virtual embodiment of the store in a fashion similar to walking up and down aisles, the viewer can view items on each aisle on products on shelves or in displays);
enabling a display to render the virtual planogram relative to at least one of the image features (Kenney: Column 1, lines 38-54, a shopper can browse through a virtual duplicate of an actual store in a manner similar to being in the actual store itself. The shopper can examine individual products, and select or not select ones for purchase.  Special displays or information can also be provided to alert the shopper to specials on particular products. Products can be located through a directory that correlates all the products with their respective locations in the store. Changes at the actual store can be implemented in the virtual store); and 
allowing a user to initiate a transaction, via the virtual planogram, associated with the at least one purchasable object (Kenney: Column 10, lines 45-67 and Column 11, lines 1-2, As the shopper moves through the virtual store displayed via the computer 20, products can be selected for purchase. Once a list has been created for the products to be purchased, the products can be ordered electronically through the Internet system).

Kenney fails to disclose a virtual shopping system, method, and non-transitory computer readable medium, comprising: 
a computer readable, non-transitory memory storing software instructions; and 

converting the image data into image features according to at least one image processing algorithm.  

Inigo teaches a virtual shopping system, method, and non-transitory computer readable medium, comprising:
a computer readable, non-transitory memory storing software instructions (Inigo: [0024], non-transitory computer-readable media encoded with a computer program); and 
a processor coupled with the memory, wherein the processor, upon execution of the software instructions (Inigo: [0020], the control unit 160 may be provided by a processor 161 and associated memory 164, hardware 162, software 165, and firmware 163), performs operations comprising: 
converting the image data into image features according to at least one image processing algorithm (Inigo: [0013], a first object in an image captured by the camera of the mobile platform is detected and tracked (202). Once the object is detected it may be identified).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kenney to include converting image data using image processing algorithms as taught by Inigo, with the virtual inventory created from images of one or more products as taught by Kenney with the motivation of rendering different 

As per Claim 23. Kenney discloses a system, wherein the virtual planogram is superimposed over at least a portion of the digital video on the display (Kenney: Column 1, lines 38-54).
As per Claim 24, Kenney discloses a system, wherein the virtual planogram is anchored to the at least one item in the digital video based on the at least one of the image features (Kenney: Column 2, lines 37-62).  

As per Claim 25, Kenney discloses a system, wherein the virtual planogram is rendered next to the digital video on the display (Kenney: Column 2, lines 37-62).  

As per Claim 26, Kenney discloses a system, wherein the at least one purchasable object comprises the at least one item and wherein the transaction includes a purchase of the at least one item (Kenney: Column 10, lines 45-67 and Column 11, lines 1-2).

As per Claim 30, Kenney teaches a system, wherein the transaction includes a purchase of a similar item to the at least one item (Kenney: Column 4, lines 1-19).  

As per Claim 31, Kenney discloses a system, wherein the similar item is presented via the virtual planogram based on inventory availability of the least one item (Kenney: Column 4, lines 1-19).

As per Claim 32, Kenney discloses a system, wherein the transaction includes a purchase of a related item to the at least one purchasable object (Kenney: Column 4, lines 1-19).

As per Claim 33, Kenney discloses a system, wherein the transaction comprises a purchase via an online retailer over a network (Kenney: Column 10, lines 64-67 and Column 5, lines 1-2).

As per Claim 34, Kenney fails to disclose a system, wherein the operations further include identifying the online retailer based on a location of the user.

Inigo teaches a system, wherein the operations further include identifying the online retailer based on a location of the user (Inigo: [0020]).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kenney to include identifying a retailer based on user location 

As per Claim 35, Kenney fails to disclose a system, wherein the location of the user comprises a GPS location obtained from a device of the user.

Inigo discloses a system, wherein the location of the user comprises a GPS location obtained from a device of the user (Inigo: [0020]).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kenney to include identifying a retailer based on user location as taught by Inigo, with the virtual inventory created from images of one or more products as taught by Kenney with the motivation of rendering different augmented reality objects based on the spatial relationship, such as the proximity and/or relative positions between real-world objects. The spatial relationship, which may be proximity of the objects or the relative positions of the objects, provides the context of the real-world objects (Inigo: 

As per Claim 36, Kenney fails to disclose a system, wherein the image features include at least one of the following types of image features generated by the at least one image algorithm: SIFT features, BRISK features, and vSLAM features.
Inigo teaches a system, wherein the image features include at least one of the following types of image features generated by the at least one image algorithm: SIFT features, BRISK features, and vSLAM features (Inigo: [0012]). 
 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kenney to include identifying image features using at least one image algorithm as taught by Inigo, with the virtual inventory created from images of one or more products as taught by Kenney with the motivation of rendering different augmented reality objects based on the spatial relationship, such as the proximity and/or relative positions between real-world objects. The spatial relationship, which may be proximity of the objects or the relative positions of the objects, provides the context of the real-world objects (Inigo: [0002]).  Providing contextually relevant information can increase customer satisfaction by ensuring a greater understanding of the product they are purchasing.  As well as expand a retailer’s ability to entice consumers to purchase additional items that are relevant based on the context of the viewed object.

As per Claim 37, Kenney fails to disclose a system, wherein the digital video comprises a live video stream.

Inigo teaches a system, wherein the digital video comprises a live video stream (Inigo: [0011]). 
 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kenney to include live video streams as taught by Inigo, with the virtual inventory created from images of one or more products as taught by Kenney with the motivation of rendering different augmented reality objects based on the spatial relationship, such as the proximity and/or relative positions between real-world objects. The spatial relationship, which may be proximity of the objects or the relative positions of the objects, provides the context of the real-world objects (Inigo: [0002]).  Providing contextually relevant information can increase customer satisfaction by ensuring a greater understanding of the product they are purchasing.  As well as expand a retailer’s ability to entice consumers to purchase additional items that are relevant based on the context of the viewed object.

As per Claim 38, Kenney discloses a system, wherein the display composes a mobile device (Kenney: Column 55, lines 54-67).
  
As per Claim 39, Kenney discloses a system, wherein the operations further comprise identifying the at least one item based on the image features and wherein the virtual planogram is obtained based on identification of the at least one item (Kenney: Column 8, lines 10-50).

As per Claim 40, Kenney discloses a system, further comprising a server that includes the memory and the processor (Kenney: Column 12, lines 8-29).  

As per Claim 41, Kenney teaches a system, wherein the server comprises a planogram server (Kenney: Column 3, lines 45-61).  


Claims 27-29, and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat No 6,026,376 “Kenney”, in view of US Pat Pub No 2012/0195460 “Inigo”, and further in view of US Pat Pub No 2011/0313878 “Norman”.

As per Claim 27, Kenney and Inigo fail to disclose a system, wherein the at least one purchasable object comprises a 3-D print-on-demand item.

Norman teaches a system, wherein the at least one purchasable object comprises a 3-D print-on-demand item (Norman: [0081] personalized or customized products including any product which may be adequately represented by 3D geometry so as to allow 3D printing).  

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kenney and Inigo to sell 3D printable items as taught by Norman, in the virtual shopping systems as taught by Kenney and Inigo with the motivation of allowing the design, sale and manufacture of made-to-order or mass-customized products (Norman: [0002], lines 1-2).  This allows retailers to provide an increase in offerings to customers that better meet the specific demands and desires of each customer.

As per Claim 28, Kenney and Inigo fail to disclose a system, wherein the 3-D print-on-demand item represents a video game item.

Norman teaches a system, wherein the 3-D print-on-demand item represents a video game item (Norman: [0026], and [0081]).  

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kenney and Inigo to sell products associated with video games as taught by Norman, in the virtual shopping systems as taught by Kenney and Inigo with the motivation of allowing the design, sale and manufacture of made-to-order or mass-customized products (Norman: [0002], lines 1-2).  This allows retailers to provide an increase in offerings to customers that better meet the specific demands and desires of each customer.

As per Claim 29, Kenney and Inigo fail to disclose a system, wherein the at least one purchasable object is associated with a video game.

Norman teaches a system, wherein the at least one purchasable object is associated with a video game (Norman: [0026], and [0081]).  

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kenney and Inigo to sell products associated with video games as taught by Norman, in the virtual shopping systems as taught by Kenney and Inigo with the motivation of allowing the design, sale and manufacture of made-to-order or mass-customized products (Norman: [0002], lines 1-2).  This allows retailers to provide 

As per Claim 42, Kenney and Inigo fail to disclose a system, wherein the at least one purchasable object comprises a virtual item.

Norman teaches a system, wherein the at least one purchasable object comprises a virtual item (Norman: [0027]).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kenney and Inigo to virtual/downloadable items as taught by Norman, in the virtual shopping systems as taught by Kenney and Inigo with the motivation of allowing the design, sale and manufacture of made-to-order or mass-customized products (Norman: [0002], lines 1-2).  This allows retailers to provide an increase in offerings to customers that better meet the specific demands and desires of each customer.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/REVA R MOORE/Examiner, Art Unit 3687             

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687